                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                  AT WINCHESTER

MARY ELIZABETH VANN                          )
                                             )
       Plaintiff,                            )      No. 4:17-cv-74
v.                                           )
                                             )      Mag. Judge Christopher H. Steger
NANCY A. BERRYHILL,                          )
Acting Commissioner of Social Security,      )
                                             )
       Defendant.                            )

                                 MEMORANDUM OPINION

I.     Introduction

       This action was timely instituted pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3) seeking

judicial review of the Commissioner’s final decision denying Mary Elizabeth Vann's (“Plaintiff”)

claim for Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”), as

provided by the Social Security Act. Plaintiff seeks benefits on the basis of depression, anxiety,

mood swings, a sleep disorder, migraine headaches, and degenerative arthritis in the neck. (Tr.

113-14, 274). The parties have consented to entry of final judgment by the United States

Magistrate Judge under the provisions of 28 U.S.C. § 636(c), with any appeal to the Court of

Appeals for the Sixth Circuit [Doc. 17].

       Plaintiff’s Motion for Judgment on the Pleadings [Doc. 18] and Defendant’s Motion for

Summary Judgment [Doc. 22] are before the Court. For the reasons stated in this memorandum

opinion, the Court will AFFIRM the Commissioner's decision, DENY Plaintiff's motion [Doc.

18] and GRANT the Commissioner's motion [Doc. 22].
II.    Background

       A.      Procedural History

       On January 2, 2014, Plaintiff applied for disability insurance benefits and

Supplemental Security Income (“SSI”) under Titles II and XVI of the Social Security Act (“Act”),

42 U.S.C. §§ 401-434, 1381-1385 (Tr. 23, 227-29, 233-38). Sections 205(g) and 1631(c)(3) of the

Act, 42 U.S.C. §§ 405(g) and 1383(c)(3), provide for judicial review of a “final decision” of

the Commissioner of the Social Security Administration (“SSA”).           Plaintiff’s claims were

denied initially and on reconsideration (Tr. 139-40, 142-43). On December 7, 2016, following

a hearing, an administrative law judge (“ALJ”) found Plaintiff not under a “disability” as defined

in the Act (Tr. 23-27). On October 2, 2017, the Appeals Council denied Plaintiff’s request for

review. (Tr. 1-5). Thus, Plaintiff has exhausted her administrative remedies, and the ALJ’s

decision stands as the final decision of the Commissioner subject to judicial review.

       B.      Relevant Facts

               1.     Age, Education, and Past Relevant Work

       Plaintiff, age 45 when the ALJ issued her decision, has a 12th grade education. (Tr. 36).

She was born in 1970 and alleged that she became disabled beginning January 2, 2014 (Tr. 23,

47). Plaintiff’s past work includes a nursing assistant, which the Vocational Expert ("VE")

categorized as a medium exertion job; a self-employed worker, sealing parking lots and driveways,

which the VE categorized as a general laborer; a spray painter job; and a bidder/estimator job,

which the VE categorized as administrative clerk. (Tr. 59-60).

               2.     The ALJ's Findings

       The ALJ made the following findings in her December 7, 2016, decision:
               •    Plaintiff met the insured status requirements of the Social Security Act through
                    March 31, 2016. Plaintiff had not engaged in substantial gainful activity since
                    January 2, 2014, the amended alleged onset date. (Tr. 25).

               •    Plaintiff has severe impairments of cervical degenerative disc disease status-post
                    cervical discectomy, lumbar degenerative disc disease, migraine headaches, carpal
                    tunnel syndrome status-post release, dysfunction of the right upper extremity,
                    major depressive disorder, anxiety disorder, and substance addiction. (Tr. 26).

               •    Plaintiff’s impairments do not meet a Listing. (Tr. 26).

               •    Plaintiff cannot perform her past relevant work. (Tr. 35). She retains the residual
                    functional capacity to perform sedentary work, with the following limitations:

                       o    can understand, remember, and carry out simple and routine instructions;
                            can make work-related judgements typically required for unskilled work;
                            can respond appropriately to supervision, coworkers, and work situations;
                            can have contact with the general public on a rare basis; can have contact
                            with supervisors and coworkers on an occasional and superficial basis;
                            works better with things rather than people; and can deal with changes in
                            a routine work setting on an infrequent and gradual basis.

                       o    needs to stand and stretch at her workstation at 30-minute intervals and
                            resume sitting;

                       o    can occasionally climb ramps and stairs; can occasionally balance, kneel,
                            stoop, crouch, or crawl; can never climb ladders, ropes, or scaffolds or
                            work unprotected heights or with dangerous machinery;

                       o    is limited to frequent reaching in the front overhead with the right upper
                            extremity; is limited to occasional pushing and pulling with the right upper
                            extremity;

                       o    is limited to frequent bilateral handling and fingering. (Tr. 28).

               •    Plaintiff can work other jobs within the national economy including table worker,
                    inspector/checker, and weight tester (Tr. 37). All of these jobs are sedentary,
                    unskilled work which meet her RFC. (Tr. 37). Plaintiff is not disabled. (Tr. 37).

               3.      Relevant Medical History

       In her Disability Report, Plaintiff alleged disability due to depression, anxiety, sleep

disorder, mood swings, arthritis in her neck, and migraine headaches. (Tr. 274). The relevant time

period for consideration of Plaintiff’s Title II claim is from January 2, 2014, the amended alleged
onset date of disability, until March 31, 2016, the date her insured status expired.

       On January 3, 2014, the day after her alleged onset date, Plaintiff presented to the

emergency room with the “worst headache of her life.” (Tr. 546). She appeared in no acute distress

despite rating her pain as 9 out of 10. (Tr. 546). She exhibited a normal gait, equal grip strength,

and full ranges of motion. (Tr. 548, 553-54). A January 8, 2014, lumbar x-ray showed narrowing

of the L3-5 disc spaces with small osteophyte formations. (Tr. 557). The next day a physical

examination revealed no abnormalities in her extremities. (Tr. 405).

       Plaintiff again demonstrated no abnormalities in her extremities on February 7, 2014. (Tr.

404). A week later, Plaintiff returned to the emergency room with the “worst headache of her

life.” (Tr. 568). She rated her pain as 9 out of 10 but appeared in no acute distress though she

looked "uncomfortable" and "anxious." (Tr. 568- 69). She exhibited no musculoskeletal deficits,

a normal gait, and equal grip strength. (Tr. 570, 575-76). A follow-up appointment in March 2014

with her primary care provider revealed normal neurological and extremity examinations. (Tr.

403). On March 31, 2014, a head CT was ordered for her frequent migraine headaches, and it was

normal. (Tr. 579).    On April 2014, Plaintiff denied any headaches since her March 2014

appointment. (Tr. 402). Her extremities were normal. (Tr. 402).

       Plaintiff returned to the emergency room on May 3, 2014, with a migraine headache (Tr.

581). She rated her pain as 10 out of 10. (Tr. 542, 584). She had normal gait and intact motor and

sensory examinations. (Tr. 587). A week later, Plaintiff saw her primary care provider for

medication refill. (Tr. 401). Her extremities were normal, but she had tender lumbar paravertebral

muscles. (Tr. 401).

       On August 2, 2014, Plaintiff presented to the emergency room with the “worst headache

of her life.” (Tr. 590). She had a normal gait, equal grip strength, intact sensations, and adequate
range of motion. (Tr. 590, 597). On September 4, 2014, Plaintiff saw her primary care provider

for neck and back pain (Tr. 446). She described right wrist pain, numbness, and tingling (Tr. 446).

        On September 10, 2014, Robert Beasley, M.D., performed a right carpal tunnel release. (Tr.

459-60). Twelve days later, Plaintiff reported that the release relieved her symptoms. (Tr. 453) .

The treatment note specifically states, "[s]he is relieved of her carpal tunnel symptoms." (Tr. 453).

        In October 2014, Plaintiff told her primary care provider that her pain medications were

working well for her neck and back pain. (Tr. 445). She also admitted to Dr. Beasley that she had

no problems. (Tr. 454). She had returned to work for a couple of weeks without restrictions (Tr.

454).

        In November 2014, Plaintiff went to the emergency room with the “worst headache of life

[sic].” (Tr. 612). She had a normal gait and full ranges of motion in her neck. (Tr. 619). Plaintiff

also returned to the emergency room in January 2015 and February 2015 with migraine headaches.

(Tr. 622, 635). She had a normal gait and full range of motion in her neck. (Tr. 624, 629, 641-42).

        An April 2015 lumbar x-ray showed mild degenerative change more prominent at L4-5

with minimal degenerative spondylolisthesis of L4 on L5 and minimal side bending to the left.

(Tr. 645).   A July 2015 lumbar MRI demonstrated spinal canal stenosis, dehydration, and

desiccation at the L3-5 levels; and narrowing of L3-4 bony neural foramina due to the bulging L3-

5 disc material. (Tr. 654-55). Following the MRI, Amy Becton, P.A.-C., saw Plaintiff on August

3, 2015, for low back pain/spinal stenosis. (Tr. 754). Ms. Becton examined Plaintiff's lumbar spine

and noted that Plaintiff had no weakness there despite the MRI findings. (Tr. 754). She appeared

in no acute distress. She exhibited an antalgic gait and station, paraspinal tenderness, negative

straight leg raising testing, full leg strength, and intact sensation. (Tr. 755). On August 12, 2015,

Plaintiff then underwent a lumbar epidural steroid injection. (Tr. 764, 770).
       Plaintiff followed up with Sanat Dixit, M.D., after the epidural injection on August 31,

2015 (Tr. 752). Plaintiff had no significant relief from the injection (Tr. 752). She reported right

hand tingling and weakness with "a noticeable loss of fine motor coordination in her hands (cannot

thread a needle or secure buttons." (Tr. 752). Plaintiff had a mildly restricted lumbar extension,

negative straight leg raising testing, and full strength in both of her legs. (Tr. 752). She exhibited

reduced left biceps and handgrip strength (4-4+/5). (Tr. 753). She was positive for Tinel's sign

and left supraclavicular fossa. (Tr. 753). Similar results were noted in later exams dated September

21, 2015 and October 12, 2015. (Tr. 748, 750-51).

       Dr. Dixit on September 21, 2015, recommended surgical intervention (Tr. 750). A cervical

MRI showed C4-5 disc protrusion with mild central canal stenosis, C5-6 degenerative disc changes

with diffuse disc protrusion, C6-7 central disc protrusion, and C6-T1 mild disc protrusion. (Tr.

765). A cervical x-ray revealed degenerative changes at C5-7 (Tr. 767).

       In October 2015, Plaintiff complained of shoulder joint pain. (Tr. 669). It was noted, "no

weak limbs; no tingling; no numbness of the legs/feet." (Tr. 671). She had a normal gait. (Tr. 671).

Plaintiff underwent a cervical discectomy later that month with implantation of hardware. (Tr.

758-62).

       Plaintiff returned to Ms. Becton after the discectomy on November 16, 2015. (Tr. 745).

She reported overall improvement in balance, weakness, and numbness. (Tr. 745-46). She had full

strength and intact sensations. (Tr. 745). Cervical x-rays showed post-surgical changes. (Tr. 745).

A week later, Plaintiff told her primary care provider that she was doing okay following her

surgery. (Tr. 675). She had a normal gait (Tr. 675). The provider referred Plaintiff to an

orthopedist for left elbow pain. (Tr. 676).

       Dr. Beasley saw Plaintiff in December 2015 for left tennis elbow. (Tr. 656). The doctor
provided an injection and, in January 2016, Plaintiff admitted that the left elbow pain was

“essentially recovered.” (Tr. 661).

        Also in December 2015, Plaintiff reported sharp pain in her neck and spine. (Tr. 680). She

told her primary care provider that her pain improved with medications and that she was doing

okay after her surgery. (Tr. 680). She appeared in no acute distress with a normal gait. (Tr. 680).

In January 2016, Plaintiff continued to report pain in neck and spine but also reported that

medications worked well. (Tr. 685). She appeared in no acute distress with a normal gait. (Tr.

685).

        Plaintiff followed up with Dr. Dixit in February 2016 and reported improvement in pain

after an SI joint injection though she was still experiencing pain in her SI joint. (Tr. 743). She

appeared in no acute distress. (Tr. 743). Plaintiff had a normal gait and station. Cervical

examination showed normal ranges of motion, full strength, and negative straight leg raising

testing. (Tr. 744). Plaintiff denied any tingling, numbness, or weakness (Tr. 744). A cervical x-

ray showed post-surgical changes. (Tr. 744). Later that month, following a positive drug screen,

Plaintiff’s primary care provider advised her that, if she failed another drug screen, her treatment

would be terminated. (Tr. 691).

        In March 2016, Plaintiff told Dr. Dixit that she continued to receive pain relief from steroid

injections in the SI joint. (Tr. 741). She appeared in no acute distress and denied any tingling,

numbness, or weakness. (Tr. 741-42). She exhibited a normal gait and station and intact motor

and sensory examinations. (Tr. 742).

        Plaintiff saw her primary care provider in March 2016, April 2016, and May 2016 for

medication refills. (Tr. 693, 698, 703). She reported that the medications were working well for

neck and back pain. (Tr. 695, 700, 705). Plaintiff had a normal gait and appeared in no acute
distress. (Tr. 695, 701, 706). Plaintiff told Dr. Beasley in May 2016 that her left elbow pain did

well with injections (Tr. 663, 665).

       In June 2016, Plaintiff returned to Dr. Dixit and denied any radiating pain but requested a

repeat SI joint injection for pain in the right SI joint and left side of the neck. (Tr. 739). She

appeared in no acute distress and denied tingling, numbness, or weakness. (Tr. 739-40). She

exhibited a normal gait and station and mildly restricted neck range of motion.            Cervical

examination showed full strength and intact sensation. (Tr. 740). Cervical x-rays showed stable

hardware at C4-7 with evidence of some fusion at C5-7. (Tr. 740).

       Plaintiff presented to the emergency room in July 2016 with a headache after falling down

stairs. (Tr. 780). She appeared in no acute distress and exhibited full ranges of motion, and normal

motor and sensory examinations. (Tr. 781). A cervical CT revealed cervical fusion hardware at

C3, C4-5, and C6. (Tr. 787). She subsequently followed up with Dr. Dixit but denied any neck

pain. (Tr. 773). On August 17, 2016, she denied any recurrence of preoperative hand numbness

or tingling (Tr. 773-74). She had full strength in her arms. (Tr. 773). A cervical x-ray showed no

evidence of hardware migration or failure. (Tr. 774).

       In August 2016, Plaintiff returned to the emergency room with a headache. (Tr. 791). She

rated her pain as 8 out of 10 but appeared in no acute distress. (Tr. 791). She had a normal gait,

full ranges of motion, and normal strength. (Tr. 795).

               4.      Medical Opinions

       On July 24, 2014, Jerry Campbell, Jr., Psy.D. performed a consultative evaluation of

Plaintiff. (Tr. 435-39). Plaintiff appeared alert and oriented with good eye contact, normal speech,

and a clear and logical thought process. (Tr. 437). She wore a brace on her right wrist. (Tr. 435).

Dr. Campbell opined that Plaintiff had mild impairments in her short-term memory and ability to
sustain concentration; and moderate impairments in socially relating and adapting to changes. (Tr.

439).

        Five days later in July 2014, Terrence Leveck, M.D., performed a consultative examination

of Plaintiff. (Tr. 440-43). Plaintiff appeared alert and in no acute distress. (Tr. 441). She had full

strength except for reduced right hand grip (4/5), normal sensation, and decreased cervical, lumbar,

right shoulder, and right wrist ranges of motion. (Tr. 441-42). Hip straight leg raising caused mild

low back pain. (Tr. 442). She had mild difficulty with heel walking and moderate difficulty with

toe walking (Tr. 442). Plaintiff reported a two-month history of waking with tingling in her entire

right hand; Dr. Leveck noted she was diagnosed with carpal tunnel syndrome and fitted with wrists

splints which she wore every night and periodically in the day when her wrists started to bother

her. (Tr. 440). Tinel's test caused local discomfort in the ventral right wrist. (Tr. 442). Pinch

strength was normal bilaterally. (Tr. 442). Dr. Leveck opined that Plaintiff could sit for 8 hours,

stand and walk for 8 hours, and lift and carry 5 pounds frequently and 10 pounds occasionally; and

her fine motor function might be “somewhat impaired” due to mild weakness in the grip of her

right hand due to carpal tunnel syndrome. (Tr. 443).

        State agency medical consultants reviewed the medical records. In August 2014, Edward

Sachs, Ph.D., reviewed the medical records and found that Plaintiff could interact infrequently

with the general public and adapt to gradual or infrequent changes. (Tr. 88-90, 93-95). Later in

August 2014, Charles Settle, M.D., reviewed the record and opined that Plaintiff could perform

medium work with frequent handling and reaching with her right arm and occasionally pushing

and pulling with her right arm (Tr. 91-93). In December 2014, Andrew Phay, Ph.D., reviewed the

updated record and affirmed Dr. Sachs’ opinion. (Tr. 74-75, 79-80). Also in December 2014,

Thomas Thrush, M.D., reviewed the updated record and opined that Plaintiff could perform a range
    of medium work with frequent reaching and no limitations in handling, fingering, or feeling (Tr.

    76-79).

III.          Discussion

              A.      Standard of Review

              The determination of disability under the Act is an administrative decision. To establish

    disability under the Social Security Act, a claimant must establish she is unable to engage in any

    substantial gainful activity due to the existence of a medically determinable physical or mental

    impairment that can be expected to result in death or that has lasted or can be expected to last for

    a continuous period of not less than twelve months. 42 U.S.C. § 423(d)(1)(A); Abbot v. Sullivan,

       905 F.2d 918, 923 (6th Cir. 1990). The Commissioner employs a five-step sequential evaluation

    to determine whether an adult claimant is disabled. 20 C.F.R. §§ 404.1520; 416.920. The

       following five issues are addressed in order: (1) if the claimant is engaging in substantial gainful

       activity she is not disabled; (2) if the claimant does not have a severe impairment she is not

       disabled; (3) if the claimant’s impairment meets or equals a listed impairment she is disabled; (4)

       if the claimant is capable of returning to work she has done in the past she is not disabled; (5) if

       the claimant can do other work that exists in significant numbers in the regional or the national

       economy she is not disabled. Id. If the ALJ makes a dispositive finding at any step, the inquiry

       ends without proceeding to the next step. 20 C.F.R. §§ 404.1520; 416.920; Skinner v. Sec’y of

       Health & Human Servs., 902 F.2d 447, 449-50 (6th Cir. 1990). Once, however, the claimant

       makes a prima facie case that she cannot return to her former occupation, the burden shifts to the

       Commissioner to show that there is work in the national economy which she can perform

       considering her age, education and work experience. Richardson v. Sec’y of Health and Human

       Servs., 735 F.2d 962, 964 (6th Cir. 1984); Noe v. Weinberger, 512 F.2d 588, 595 (6th Cir. 1975).
       The standard of judicial review by this Court is whether the findings of the Commissioner

are supported by substantial evidence and whether the Commissioner made any legal errors in the

process of reaching the decision. See Richardson v. Perales, 402 U.S. 389, 401 (1971) (adopting

and defining substantial evidence standard in the context of Social Security cases); Landsaw v.

Sec’y of Health and Human Servs., 803 F.2d 211, 213 (6th Cir. 1986). Even if there is evidence

on the other side, if there is evidence to support the Commissioner’s findings they must be

affirmed. Ross v. Richardson, 440 F.2d 690, 691 (6th Cir. 1971). The Court may not reweigh the

evidence and substitute its own judgment for that of the Commissioner merely because substantial

evidence exists in the record to support a different conclusion. The substantial evidence standard

allows considerable latitude to administrative decision makers. It presupposes there is a zone of

choice within which the decision makers can go either way, without interference by the courts.

Felisky v. Bowen, 35 F.3d 1027 (6th Cir. 1994) (citing Mullen v. Bowen, 800 F.2d 535, 548 (6th

Cir. 1986)); Crisp v. Sec’y, Health and Human Servs., 790 F.2d 450 n.4 (6th Cir. 1986).

       The court may consider any evidence in the record, regardless of whether the ALJ cited it.

See Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 535 (6th Cir. 2001). However, for purposes of

substantial evidence review, the court may not consider any evidence that was not before the ALJ.

Foster v. Halter, 279 F.3d 348, 357 (6th Cir. 2001). Furthermore, the Court is not obligated to

scour the record for errors not identified by the claimant, Howington v. Astrue, No. 2:08-cv-189,

2009 WL 2579620, at *6 (E.D. Tenn. Aug. 18, 2009) (stating that assignments of error not made

by claimant were waived), and “issues which are ‘adverted to in a perfunctory manner,

unaccompanied by some effort at developed argumentation, are deemed waived,’” Kennedy v.

Comm’r of Soc. Sec., 87 F. App’x 464, 466 (6th Cir. 2003) (quoting United States v. Elder, 90

F.3d 1110, 1118 (6th Cir. 1996)).
        B.       Analysis

        Plaintiff argues that the ALJ's decision is unsupported by substantial evidence because the

record as a whole does not support a finding that Plaintiff can engage in frequent bilateral handling

and fingering and frequent reaching with the upper right extremity only. 1 As Plaintiff accurately

observes, the jobs identified by the VE require that Plaintiff be able engage in frequent bilateral

handling and fingering and frequent reaching with the upper right extremity only. (See VE

testimony, Tr. 61-2). According to Plaintiff, ["t]his limitation is an overstatement of Plaintiff's

ability to perform such a function and is only supported by outdated opinions from physicians who

have never even treated or examined Plaintiff." (Doc. 19, Plaintiff's brief at 8). Thus, Plaintiff

argues, she is able to engage in these functions only occasionally and "a limitation to occasional

handling, fingering, and feeling could very well be dispositive of disability." 2 Id. at 11 (emphasis

added). According to Plaintiff, the ALJ failed to consider the evidence as a whole, looking only

at that evidence which supported the ALJ's RFC determination for Plaintiff. Plaintiff seeks remand

to determine whether Plaintiff is disabled if she is limited to occasional reaching, handling,

fingering, and feeling.

        The medical evidence, including the opinion evidence, indicates Plaintiff was significantly

limited in her ability to reach with her right arm and to finger and handle with her right hand prior

to her successful carpal tunnel surgery on September 10, 2014. Twelve days later, however, she

reported being relieved of her carpal tunnel symptoms. Then in August of 2015, she reported to

Dr. Dixit right hand weakness and tingling in her right hand with a noticeable loss of fine motor




1
  "'Frequent' means occurring from one-third to two-thirds of the time" in an eight-hour work day. SSR 83-10, 1983
WL 31251, at *6, TITLES II AND XVI: DETERMINING CAPABILITY TO DO OTHER WORK -- THE
MEDICAL-VOCATIONAL RULES OF APPENDIX 2.
2
  "'Occasionally' means occurring from very little up to one-third of the time" in an eight-hour work day. SSR 83-
10, 1983 WL 31251, at *5.
      coordination in her hands, but Dr. Dixit found hand grip strength was only slightly diminished. In

      October of 2015, she underwent a successful cervical discectomy and later reported overall

      improvement in her condition. While she had left elbow issues in December 2015, her right-hand

  issues continued to resolve. She continued to visit Dr. Dixit on several occasions after the cervical

      discectomy, and she consistently denied numbness, tingling or weakness. In addition, there are no

      reports of further issues with her right hand or arm in these visits to Dr. Dixit. To the contrary, on

      August 17, 2016, she specifically denied any recurrence of her preoperative hand numbness or

      tingling and Dr. Dixit found she had full strength in both arms.

             The Court notes that Dr. Levek's opinion, which was more restrictive than the RFC

      assigned by the ALJ, was given in July 2014, before Plaintiff's surgery for carpal tunnel syndrome

      and her cervical discectomy. Given that the medical record shows substantial improvement in her

      right arm and hand following her two surgeries, the Court concludes, substantial evidence exists

      to support the ALJ's finding that Plaintiff can engage in frequent bilateral handling and fingering

      and frequent reaching with the upper right extremity only.

IV.          Conclusion

             For the reasons stated in this Memorandum Opinion, the Court concludes substantial

   evidence exists to support the ALJ's decision denying Plaintiff's claim for Disability Insurance

  Benefits and Supplemental Security Income, as provided by the Social Security Act. Therefore,

  the Court will DENY Plaintiff's Motion for Judgment on the Pleadings, GRANT the

  Commissioner's Motion for Summary Judgment, and AFFIRM the Commissioner's decision.

             ENTER.

                                                            /s/ Christopher H. Steger
                                                            UNITED STATES MAGISTRATE JUDGE
